DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 was filed after the mailing date of the Notice of Allowance on 12/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070159332 A1 teaches systems, methods, and devices for using body-worn RFID tags related instrumentation located in the premises where a monitored person is located to prevent or detect specific types of movements of the person, such as falls from which the person has not recovered, wandering, bed egress, attempted room egress, and medication errors. The body-worn RFID tags may include an upper body RFID tag located in a wrist band and a lower body RFID tag located in a sock worn by the monitored person. The RFID instrumentation located in the premises may include one or more antennas located in the floor, door, bed frame, and mattress. The systems may also activate response actions upon detecting specified movements, such as sending an alert message to a patient monitoring system, activating an alarm, activating an camera, and/or playing a recorded message to the person.
US 9111157 B2 teaches a system and method are provided for tracking an interrogator relay unit (IRU) associated with a mobile asset within a structure, comprising: integrating one or more RFID tags within building materials within the structure; emitting an RF interrogation signal using the IRU; receiving, at the IRU, location data from one or more RFID tags in response to the RF interrogation signal; and transmitting the location data, an identification information of the IRU, and timestamp data to a remote server using the IRU.
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689